Citation Nr: 1623737	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and intermittent explosive disorder.

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2007 to May 2008, including in Operation Iraqi Freedom. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to service connection for PTSD.  By prior Board remand, the claim was later expanded to include service connection for any acquired psychiatric disorder.  See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).

In light of the evidence presently before it the Board will now bifurcate the claim on appeal.  Essentially, the evidence substantiates the pending issue of entitlement to service connection for general acquired psychiatric disability, this being depression and intermittent explosive disorder.  The evidence of record regarding service connection for PTSD does not meet all the required elements for the claim.               The issue has been divided accordingly.  Again, the Board is granting in full the claim for generalized psychiatric disability; and, discussion of PTSD is set forth herein, to address the Veteran's contentions and resolve that which the RO expressly reviewed in its adjudicative process, leading up to the instant decision.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).





FINDINGS OF FACT

1. The Veteran's depression and intermittent explosive disorder, have been competently found by a VA psychiatric examiner to have been etiologically related to incidents of his active military service.

2. There is no current clinical diagnosis of PTSD.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, the criteria are met to establish entitlement to service connection for a psychiatric disorder, identified as depression and intermittent explosive disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria are not met to establish service connection for PTSD.  38 U.S.C.A. §§ 1110, 1154(b) 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102 , 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  
The Board is granting the claim for service connection for psychiatric disorder, as manifested by depression and intermittent explosive disorder.  As to that claim, assuming even any VCAA compliance error it was harmless, and need not be addressed.

With regard to the issue of entitlement to service connection for PTSD, the Veteran received proper VCAA notice as to the procedures for development of his claim, by way of January 2009 correspondence from the RO, prior to the rating decision on appeal.  Moreover, the duty to assist has been satisfied as all identified VA and private treatment records have been obtained, as well as numerous VA Compensation and Pension examinations.  More recently, the case was forwarded to a psychiatric specialist with the Veterans Health Administration who then rendered a November 2015 medical opinion clarifying some of the very fundamental issues in this case.  

Meanwhile, in furtherance of his claim, the Veteran provided several lay witness statements.  He did not elect the opportunity to appear at hearing.  There is no indication of further relevant evidence or information to obtain.  The record reflects that the facts pertinent to the claim have been properly developed.  Accordingly,  the Board will adjudicate the claim on the merits.

Applicable Law and Regulations

Under applicable law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.                38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

For chronic disease in service, the later symptoms are service-connected unless clearly from another cause.  Otherwise, continuity of symptomatology can link a condition back to service.  38 C.F.R. § 3.303(b).  But see Walker v. Shinseki,              708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to diseases listed as "chronic" under 38 C.F.R. § 3.309(a)). 

Chronic diseases, such as psychoses (as defined for VA purposes under 38 C.F.R.          § 3.384), are presumed service-connected if at a compensable level within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309(a). 

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed            in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).
A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f).

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A.            § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  
If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843, later codified at 38 C.F.R. § 3.304(f)(3).  The updated regulation eased the requirement that there be objective corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Merits of the Claims

I. General Psychiatric Disorder

The Board finds that the Veteran's depression and intermittent explosive disorder are related to his active service.

Throughout the development of this claim and since within 6 months or so of his separation from active military service in 2008, the Veteran has been periodically diagnosed with depression and intermittent explosive disorder.  The Veteran was originally admitted to a private psychiatric hospital December 2008, stating on admission, he had been depressed for "quite a while" since coming back from Iraq, and even before that.  He further related that his anger was the major problem that was bothering him as he was threatening to physically harm his wife and children; he denied having harmed himself or others at the time of admission.  He had never sought psychiatric help while in the military or before that.  The diagnosis on mental status examination was major depressive disorder, recurrent, severe; intermittent explosive disorder.  

VA Medical Center (VAMC) records document similar findings.  January 2009 VA mental health consult recounted incidents leading up to the Veteran's December 2014 hospitalization (aforementioned) in which he had lost his job, had marital difficulties, overdosed on prescription medication, and had an apparent suicide attempt.  Follow up consult that month indicated he admitted to feeling depressed several days in the previous two weeks.  A day later the Veteran stated being in a better state of mind, but was still strongly encouraged to seek assistance if he demonstrated further depressive or aggressive behaviors as previously.  Later VAMC evaluation, from March 2009, reiterates diagnoses of major depressive disorder, and impulse control disorder.  Similar findings are indeed noted thereafter on further evaluation. Also, VA Compensation and Pension examination April 2009 diagnosed the Veteran with depression, not otherwise specified.  A March 2011 VA examination also diagnosed depressive disorder, not otherwise specified.

The Board finds that the element of a current disability is satisfied.  What remains is whether the disability in question originated in service.    

A November 2015 VHA psychiatric opinion concluded that there was a nexus between the Veteran's depression and intermittent explosive disorder and his  military service.  The opinion recounted the basic mental health history, the December 2008 hospital admission, subsequent psychiatric visits reporting trouble sleeping and increased anger, and being seen on an emergency basis after reportedly posing harm to his infant son.  The VHA examiner found that the appropriate diagnoses for the Veteran's psychiatric impairment was major depressive disorder, and impulse control disorder;  and it was at least as likely as not that major depressive disorder had its onset in the service.  Therefore, the VHA psychiatrist concluded, to a reasonable degree of certainty the Veteran's depression and explosive disorders were "more likely than not to have occurred in or been exacerbated by his service in the Army."  

The Board is of course mindful that there are other VA examiners who offered an unfavorable opinion, ruling out a relationship to service, but given the aforementioned VHA specialist's more favorable conclusion, and its grounding in the evidentiary record and clinical expert review, the evidence as whole is in a state of equipoise.  Pursuant to this, with an approximate balance of evidence preponderating for and against the claim, and affording the benefit-of-the-doubt to the Veteran, the Board finds that entitlement to service connection for depression and intermittent explosive disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, the criteria are established for service connection for psychiatric disability of depressive disorder and intermittent explosive disorder.

II. PTSD

With regard to the claim of entitlement to service connection for PTSD, the Board finds that this claim must be denied.

On initial private psychiatric hospital admission in December 2008, six months approximately after service, the Veteran described existing problems with depression and with anger since his return from service, however, he denied that he witnessed any atrocities or combat in Iraq, including in his occupational specialty in convoy security.  On VAMC consult January 2009, the Veteran denied symptoms of PTSD. Before another VA provider at that time, he screened negative for PTSD.  A November 2009 PTSD screen was also negative.

At an April 2009 VA examination conducted specifically to address the PTSD claim, the examiner ruled out a clinical diagnosis of PTSD, finding limited symptoms indicative of the condition.  There were no symptoms in the intrusive recollection group, for instance; limited amount of social avoidance or decreased interest; no sleep problem; no hypervigilance or startle response increase; and so, overall, he did not meet the DSM-IV (then-applicable) criteria for PTSD.  The Veteran himself attributed few symptoms to the stress exposure, and ascribed more of it to marital conflicts and stressors he experienced since leaving active duty.  Treatment of depression and anger management classes were, however, directed.

Successive VA Compensation and Pension examinations inquiring into the Veteran's mental state, from March 2011 do not indicate diagnosis of PTSD.         VA re-examination in 2015 and subsequent VHA opinion did not otherwise indicate PTSD.

In all claims for service-connected compensation, there is a very fundamental initial criterion that must be met, this being competent evidence of a present disability.    VA law requires this before any further consideration of the issue at hand.                  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown,  7 Vet. App. 55, 58   (1994) (noting that "[C]ompensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

In this case, in the absence of a diagnosis of PTSD, the requirement of current disability has not been fulfilled.  The preponderance of the evidence being unfavorable, the claim for service connection for PTSD is denied.  





ORDER

Entitlement to service connection for depression and intermittent explosive disorder, is granted.

Entitlement to service connection for PTSD is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


